—Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered January 9, 1992, convicting him of murder in the second degree and burglary in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress his statements to the police.
Ordered that the judgment is affirmed.
*441Contrary to the defendant’s contention, the police had probable cause to arrest him. It is well settled that a police officer may arrest a person without a warrant when the officer has probable cause to believe that the person has committed a crime (see, People v Cruz, 191 AD2d 507). Here, the information leading to the defendant’s arrest was given to the police by a friend of the defendant and was corroborated by an independent investigation. Thus, sufficient probable cause existed for the defendant’s arrest. Moreover, his statements, which were made during the course of a subsequent custodial interrogation at the station house, following a knowing and voluntary waiver of his Miranda rights, were admissible.
The defendant’s contention that the sentence is excessive is without merit (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.